Case: 10-40916     Document: 00511510827          Page: 1    Date Filed: 06/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2011
                                     No. 10-40916
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HECTOR RUIZ, also known as Hector Ruiz-Perez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:10-CR-1167-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Hector Ruiz has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Ruiz has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Ruiz’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Ruiz’s pro se response arguing that counsel was ineffective

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-40916   Document: 00511510827    Page: 2   Date Filed: 06/16/2011

                                No. 10-40916

for not demonstrating the invalidity of a prior conviction does not present a
nonfrivolous issue. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                      2